DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 16, 17, 25, 26, 28, 29 and 39, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jonathan Zhang (US CN204236294) in view of Pfahler et al. (US 2006/0138811: Text references to Zhang are made with respect to an English translation made of record on the office action dated 11//03/2021) and further in view of Terech (US 2007/0277313).
In regard to claim 1, Zhang teaches a temperature management system for an occupant supporting device comprising:
an air distributing device (distribution layer 10) having a body structure extending between opposing ends along a longitudinal axis (See fig. 2, 2a, 3, 4), wherein the air distributing device having an air inlet (12) and a first air outlet [14] located at opposing ends of the body structure (See ¶ 0056; fig. fig. 2, 2a, 3, 4); wherein the body structure has an upper side facing an occupant (the upper side of distribution layer 10) and a lower side in opposition to the upper side (the bottom side of distribution layer 10), the upper side and the lower side disposed along a transverse axis (See fig. 2, 2a, 3, 4);
a main power device (20) having an air outlet (24) connected to the air inlet (12) of the air distributing device (10) with an inlet duct (40), the main power device (20) having an air inlet (22) connected to the first air outlet (14) of the air distributing device (10) with an outlet duct (50), the main power device (20) circulating air through an air circulating circuit within the air distribution device [10] (See at least ¶ 0057; fig. 2, 2a, 2b); and
a temperature adjusting device (30) for adjusting a temperature of the air in the air-circulating circuit (See ¶ 0056-0057; 0068, 0070, 0076, 0081), wherein an airflow, which has been temperature adjusted by the temperature adjusting device and which flows out of the air outlet (24) of main power device (20), comprises at least a first portion of the air flow which flows through the inlet duct (40) and into the air inlet (12) of the air distributing device (10) and a second portion of the airflow which returns back to the air inlet (22) of the main power device through the outlet duct (50) after circulating within the air-circulating circuit, and wherein the airflow which has returned back to the main power device (20) is further adjusted by the temperature adjusting device (30) and re-circulated in the air-circulating circuit (See fig. 2, 2a, 2b; ¶ 0056-0057, 0063-0066, 0079-0080).
Zhang teaches an air distributing device having body structure extending between opposing ends along a longitudinal axis, the air distributing device having an air inlet and first air outlet located at one opposing ends of the body structure, but does not teach the air distributing device comprises a second air outlet, wherein all three of (the air inlet, the first air outlet and the second air outlet) are located on the lower side and adjacent to one another at one of the opposing ends of the body structure, and the main power device connected to the second air outlet.
However, Pfahler teaches a cushion for vehicle seat, comprising an air distributing device having body structure (11) (see the annotated figure below fig. 2), the air distributing device comprising a plurality of inlets and outlets having a first air inlet, a first air outlet, and a second air outlet, wherein all of the inlets and outlets are located adjacent to one another at one of the opposing ends of the body structure (See ¶ 0022). Pfahler further teaches a distribution device (20/22) connected to a first and a second air outlet (See figure 2 and 4; ¶ 0022). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the distributing device of Zhang with an air distributing device that comprises a second air outlet connected to the main power device, wherein all three of (the air inlet, the first air outlet and the second air outlet) are located on the lower side and adjacent to one another at one of the opposing ends of the body structure, as taught by Pfahler, in order to improve the thermal efficiency by providing inlet and multiple outlet so as to move a large amount of air to provide a good cooling/heating effect for the seat surface.


    PNG
    media_image1.png
    396
    603
    media_image1.png
    Greyscale

Zhang in view of Pfahler teaches an air distribution device comprising an air inlet, a first air outlet and a second air outlet that are located on the lower side and adjacent to one another, wherein the airflow flows from the air inlet towards respective air outlet and the second air outlet, but does not teach wherein the airflow flows from the air inlet along the central longitudinal axis toward one of the opposing ends and then turns and flows in an opposite direction along opposing edges of the air distributing device to the respective air outlet and the second air outlet.
However, Terech teaches a vehicle seat fluid distribution system (76) comprises an inlet channel or recess 78, which can be formed in the front face 75 of the frame 74. The distribution system 76 also includes a plurality of distribution channels or recesses 80, wherein the distribution system 76 includes a pair of distribution channels 80, which extend horizontally in opposite directions from the inlet channel 78. The distribution channels 80 then turn approximately 90 degrees and extend in a generally downwardly direction generally parallel to the inlet channel 78 (See Terech, ¶ 0040-0045; see also the annotated figure below). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified distributing device air flow path of Zhang by modifying the airflow flows path from the air inlet to move along the central longitudinal axis toward one of the opposing ends and then turns and flows in an opposite direction along opposing edges of the air distributing device to the respective air outlet and the second air outlet, as an obvious engineering design, in view of the teachings of Terech, in order to improve the thermal efficiency by providing a uniform and symmetrical air distribution for the seat surface.

    PNG
    media_image2.png
    710
    693
    media_image2.png
    Greyscale

In addition, The change in form or shape of the airflow flows path, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). In this case, the shape and orientation of the distribution channels used to distribute the air along the seat can be modified to utilize different numbers, shapes, and orientations of the inlet and distribution channels.

In regard to claim 2, Zhang the temperature management system of claim 1, wherein the first portion which flows into the air distributing device (10), partially or entirely, will not return back to the main power device (¶ 0020, 0063-0066; fig. 2, 2a, 2b).
In regard to claim 3, Zhang the temperature management system of claim 2, wherein the second portion which flows out of the first air outlet of the main power device (10) directly returns back to the air inlet of the main power device (¶ 0020, 0063-0066; fig. 2, 2a, 2b).
In regard to claim 4, Zhang the temperature management system of claim 1, wherein the first portion comprises an entirety of the airflow which has been temperature adjusted by the temperature adjusting device (30) and which flows out of the main power device (20), the second portion is a portion of or an entirety of the first portion, and at least a portion of or an entirety of the airflow flowing out of the air distributing device returns back to the main power device (¶ 0020, 0063-0066; fig. 2, 2a, 2b).
In regard to claim 5, Zhang the temperature management system of claim 1, wherein the air distributing device (10) comprises air holes (16) at a side proximate to an occupant seating (10a) on the occupant supporting device, the air holes (16) being in communication with outside air (See fig. 2a; ¶ 0063).
In regard to claim 6, Zhang the temperature management system of claim 1, wherein the outlet duct (50) communicating the air distributing device (10) with the main power device (20) comprises air holes (16) for allowing the air within the air-circulating circuit to be air-exchanged with outside air (See fig. 2a; ¶ 0063-0064).
In regard to claim 7, Zhang the temperature management system of claim 1, wherein the temperature adjusting device (30) is provided at the first air outlet (24) and/or the second air outlet (as modified above) of the main power device (20), and the airflow in the temperature management system flows out of the main power device (20) after the temperature of the air has been adjusted, and wherein the temperature adjusting device is a thermoelectrical device [60] (See at least ¶ 0056-0057, 0061, 0067-0070; fig. 2, 2b and 3).
In regard to claim 9, Zhang the temperature management system of claim 7, further comprising a ventilation path for the thermoelectrical device (60), wherein the ventilation path comprises an air inlet (62) and an air outlet (64) which are provided at a side of the air distributing device away from an occupant seating on the occupant supporting device and which are in communication with outside air (See ¶ 0071-0073), and the ventilation path further comprises an additional power device (See ¶ 0074).
In regard to claim 10, Zhang the temperature management system of claim 9, wherein the main power device (20, which is a fan ¶ 0067) and the additional power device are separate power device (¶ 0073) have the same (See ¶ 0073) or different structure. In this case, the structure being a fan for both powering devices.  
In regard to claim 16, Zhang the temperature management system of claim 1, wherein a side of the air distributing device facing towards an occupant seating on the occupant supporting device is attached to a mat (seat cushion made of foam material) which is in direct contact with the occupant (See ¶ 0049, 0066; fig. 2, 2a, 3). 
In regard to claim 17, Zhang the temperature management system of claim 1, wherein a side of the air distributing device facing towards an occupant seating on the occupant supporting device is configured as a mat layer (seat cushion made of foam material) which is in direct contact with the occupant (See ¶ 0049, 0066).
In regard to claim 25, Zhang the temperature management system of claim 1, wherein the air distributing device comprises first (10a) and second (10b) air distributing devices (10), and wherein the first portion of the air flow flows into the first and second air distributing devices from the main power device (20) and returns back to the main power device after flowing out of the first and second air distributing devices (See fig. 2, 3; ¶ 0014, 0078-0083).
In regard to claim 26, Zhang the temperature management system of claim 25, wherein the second air distributing device is connected with the first air distributing device in series, and wherein the first portion flows into the first air distributing device from the main power device, the airflow flowing out of the first air distributing device flows into the second air distributing device, and the airflow flowing out of the second air distributing device returns back to the main power device (See fig. 3; ¶ 0014, 0019, 0041, 0053, 0078).
In regard to claim 28, Zhang the temperature management system of claim 25, wherein the second air distributing device is connected with the first air distributing device in parallel, and wherein the first portion flows into the first and second air distributing devices at the same time from the main power device, and the airflow flowing out of both the first and second air distributing devices directly returns back to the main power device (See fig. 4; ¶ 0014, 0021, 0043, 0053).
In regard to claim 29, Zhang the temperature management system of claim 28, wherein a first outlet duct (50a) from an air outlet of the first air distributing device and a second outlet duct (50b) from an air outlet of the second air distributing device are in direct communication with the main power device independently, or a first outlet duct (50a) from an air outlet of the first air distributing device and a second outlet duct (50b) from an air outlet of the second air distributing device are integrated into a single overall outlet duct which is in direct communication with the main power device (See at least ¶ 0084).
In regard to claim 39, Zhang the temperature management system of claim 1, further comprising a ventilation path for the temperature adjusting device (30/60), wherein the ventilation path comprises an air inlet (62) and an air outlet (64) which are provided at a side of the air distributing device away from an occupant seating on the occupant supporting device (See ¶ 0071-0073).
In regard to claim 40, Zhang in view of Pfahler teaches the temperature management system of claim 1, wherein the air inlet is located in between the air outlet and the second air outlet (See Pfahler annotated fig. 2 above). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the distributing device of Zhang with the air inlet is located in between the air outlet and the second air outlet, as taught by Pfahler, in order to improve the thermal efficiency by providing multiple outlet so as to remove a large amount of returned air to provide a good cooling/heating effect for the seat surface.
In regard to claim 42, Zhang in view of Terech teaches the temperature management system of claim 41, wherein Terech further teaches the air distributing device comprises two guide elements (the guide elements formed from the frame 74) for guiding the airflow from the air inlet to air outlet and the second air outlet (See the annotated figure of Terech above).
In regard to claim 43, Zhang in view of Terech teaches the temperature management system of claim 42, wherein Terech further teaches the two guide elements extend from one of the opposing ends along the longitudinal axis of the air distributing device that includes the air inlet towards the other of the opposing ends along the longitudinal axis of the air distributing device (See the annotated figure of Terech above).
In regard to claim 44, Zhang in view of Terech teaches the temperature management system of claim 43, wherein Terech further teaches the two guide elements are free from extending all the way to the other opposing end of the air distributing device (See the annotated figure of Terech above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Terech and Pfahler as applied to claim 9 above, and further in view of Petrovski (US 2014/0305625).
In regard to claim 11, Zhang the temperature management system of claim 9, but does not explicitly teach the main power device and the additional power device are provided by a single common power device with two air inlets and two air outlets.
However, Petrovski teaches a climate control apparatus for a climate control system for seats, wherein the system comprises a thermoelectrical device (modules 92A, 92B) that includes a waste heat exchanger 100A, 100B that extends from the thermoelectric device 94A, 94B generally opposite the main heat exchanger 96A, 96B, wherein a pumping device 102A, 102B is preferably associated with each thermal module 92A, 92B for directing fluid over the main and/or waste heat exchangers 96A, 96B, 100A, 100B.  The pumping devices 102A, 102B may comprise an electrical fan or blower, such as, for example, an axial blower and/or radial fan (see ¶ 0041; fig. 4). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the main power device and the additional power device of Zhang with a single common power device with two air inlets and two air outlets based on the teaching of Petrovski since it has been shown that combining prior art elements to yield predictable results is obvious whereby having a single main power device to distribute air to multiple areas of the thermoelectrical device would allow the system of Zhang in order to provide a compact powering device by using a single powering device to efficiently control the air flow towards the thermoelectrical device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Terech and Pfahler as applied to claim 17 above, and further in view of Brennan et al. (US 2007/0158994).
In regard to claim 18, Zhang the temperature management system of claim 17, wherein the air distributing device further comprises a spacer layer in direct contact with the mat layer, a heater layer in direct contact with the spacer layer, and a bottom PU layer in direct contact with the heater layer, wherein the spacer layer, the heater layer, and the bottom PU layer are sewed to the mat layer in a hermetic manner; the bottom PU layer is hermetically engaged to a foam layer of the occupant supporting device; and the bottom PU layer is hermetically engaged to the foam layer by means of a seal with adhesive at opposite sides of the seal.
However, Brennan teaches an automotive vehicle seating comfort system, wherein the seating comprises a spacer layer (82) in direct contact with a mat layer (80), a heater layer (28) in direct contact with the spacer layer, and a bottom PU layer (30, ¶ 0016) in direct contact with the heater layer and the bottom PU layer is hermetically engaged to a foam layer (foam cushion 54) by means of a seal with adhesive (see fig. 2; ¶ 0015-0018, 0021-0026). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the distributing device (the seating) of Zhang with an air distributing device that comprises a spacer layer in direct contact with the mat layer, a heater layer in direct contact with the spacer layer, and a bottom PU layer in direct contact with the heater layer and a foam, as taught by Brennan, by providing a heating layer in the other air distribution layer so as to shorten the distance that the heated air reaches the passengers and providing a comfort seat cushion and improve the overall thermal transfer of the seating of the vehicle.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Pfahler, Terech and Brennan as applied to claim 18 above, and further in view of Marquette et al. (US 2013/0097777).
In regard to claim 19, Zhang teaches the temperature management system of claim 18, wherein Zhang, as modified above, teaches the air distribution device comprising a spacer layer, a heater layer and the bottom PU layer, but does not explicitly teaches the spacer layer, the heater layer, and the bottom PU layer are sewed to the mat layer in a hermetic manner; the bottom PU layer is hermetically engaged to a foam layer of the occupant supporting device; and the bottom PU layer is hermetically engaged to the foam layer by means of a seal with adhesive at opposite sides of the seal. However, Marquette teaches a seat portion or a backrest portion seating assembly comprises an attachment surface 1346 wherein the attachment surface 1346 can comprise a hook-and-loop fastener (e.g., Velcro), adhesives, adhesive strips and/or any other connection method or device. In addition, for any of the embodiments disclosed herein, the use of hook-and-loop fasteners, adhesive strips, other adhesives and/or the like can be used to secure one or more portion of a climate control system (e.g., spacer, scrim comfort layer, film, heating mat or other heating device, etc.) to each other and/or to another portion of the seat assembly (e.g., a recessed area, another portion of the cushion, etc. (See Marquette at least ¶ 0136). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified air distribution device seating of Zhang by sewing and hermetically (air tight) engaging the layers and the foam of the vehicle seating based on the teaching of Marquette since it has been shown that combining prior art elements to yield predictable results is obvious whereby engaging the layers with the foam using adhesive would allow the seating of Zhang in order to provide a secure and safe seating that can provide comfortable support while still allowing the flow of air through the material, and by smoothly engaging the layers and foam any discomfort to the user can be avoided. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Terech US 2007/0277313), unless otherwise noted below. 
Applicant’s arguments (Remarks page 9-10) that Pfahler does not teach the claim limitation based on the remarks and amendments discussed above. FIG. 2 of Pfahler — primarily relied upon for the rejection — illustrates a bi- section of the article depicted in FIG. 1 (pars. 13-14: “FIG. 2 shows a cross section along the line II-I1 in FIG. 1” (emphasis added)). Moreover, FIG. 2 illustrates a central fan (20) causing “air to impact a central area of the cushion core”. Par. 21 (emphasis added). Translated to illustration, Applicant believes these verbal teachings and FIG. 2 convey the alleged “inlets” are located generally in the red portion of annotated FIG. 1. Applicant believes that a skilled artisan would not consider the red encircled area as “one of the opposing ends [along a longitudinal axis| of the body structure” (emphasis added). Rather, the annotated red encircled area is situated directly in the center between opposing ends along a longitudinal axis of the device not at one end or the other, as required by the present claims.
In response, examiner respectively disagree. Pfahler clearly discloses (¶ 0022) that one shaft 21 lying more or less centrally in the cushion core 11 while the other shaft 21 is offset closer to the front edge of the cushion core 11. Arranged in each shaft 21 there is a miniature fan 22 which is secured in a known manner in the cushion core 11 via a grommet (not shown here). By means of the two miniature fans 22, air is sucked in from the outside of the cushion and is forced through the shafts 21 into the network of longitudinal grooves 16 and transverse grooves 17. There, the air picks up the moisture and flows through the channels 18 back to the outside of the cushion core 11. Therefore, the argument is not persuasive.
Applicant’s arguments (Remarks page 9-10) that Brennan teaches (referring to FIG. 2) a heater layer (28) and a PU layer (30). However, elements (28) and (30) of Brennan are not in direct contact with each other, as an adhesive or adhesive layer (32) is disposed therebetween (see also par. 13).
In response, examiner strongly disagree. If applicant define the word “directly” as no other means, including “adhesive or adhesive layer” are used between the two layers, then the specification have to clearly define or disclose that. Therefore, the argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763